  Case 19-09015        Doc 70     Filed 04/21/20 Entered 04/21/20 10:14:49            Desc Main
                                    Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF IOWA


 In Re:                                            Bankruptcy No:
 VeroBlue Farms USA, Inc.                          18-01297

 Debtor(s).                                        Chapter 11

 VeroBlue Farms USA, Inc.                          Adversary No. 19-09015

 Plaintiff(s).

 vs.

 Cassels Brock & Blackwell LLP

 Defendant(s).
______________________________________________________________________________
     MOTION TO SET HEARING FOR DEFENDANT’S MOTION (DOC. NO. 68)
______________________________________________________________________________


        PLEASE TAKE NOTICE that Cassels Brock & Blackwell LLP, a Canadian limited

liability partnership (“Cassels”), by and through its undersigned counsel, hereby files the following

Motion to Set Hearing:

   1. On April 17, 2020, Cassels filed its Motion to Stay Discovery Pending Resolution of the

        Motion to Dismiss (Doc. No. 60) and for Clarification of Memorandum and Order re

        Motion to Deem Admitted and Motion to Compel Discovery (Doc. No. 53). (Doc. No.

        68).

   2. Plaintiffs have requested that Doc. No. 47 and Doc. No. 67 be heard on April 28th, April

        29th or April 30th.

   3. In advance of a hearing on April 28th, April 29th, or April 30th, Cassels will have responded

        to Doc. No. 67 and Plaintiffs will have had adequate opportunity to respond to Doc. No.

        68.
  Case 19-09015         Doc 70    Filed 04/21/20 Entered 04/21/20 10:14:49             Desc Main
                                    Document     Page 2 of 2



    4. To conserve the Court’s and the parties’ resources, it makes judicial and financial sense to

        have Doc. Nos. 47, 67, and 68 heard and considered at the same time.

    5. This Motion is filed with a full reservation of rights as it relates to Cassels’ assertion that

        this Court lacks jurisdiction over it as set forth in Doc. No. 60.

        Based on the foregoing, Cassels Brock & Blackwell LLP respectfully requests that the

Court schedule a hearing on Cassels’ Motion (Doc. No. 68) concurrently with Doc. Nos. 47 and

67 on April 28th, April 29th, or April 30th.

                                               SCHWARTZ LAW FIRM

Dated: April 21, 2020
                                               _/s/ Michael D. Schwartz
                                               /s Brandon M. Schwartz_
                                               Michael D. Schwartz, AT0013972
                                               Brandon M. Schwartz, AT0011248
                                               600 Inwood Avenue N.
                                               Suite 130
                                               Oakdale, MN 55128
                                               (651) 528-6800
                                               Mschwartz@mdspalaw.com
                                               Bschwartz@mdspalaw.com
                                               Local Counsel for Cassels Brock & Blackwell LLP

Certificate of Service: This document was served electronically on parties who receive electronic
notice through CM/ECF as listed on CM/ECF’s notice of electronic filing. /s/ Jessie Revalee




                                                  2
